IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40866
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

VICTOR HERNANDEZ-HERNANDEZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-52-ALL
                       - - - - - - - - - -

                            June 2, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Hernandez-Hernandez in this cause has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Hernandez-Hernandez has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, the Federal Public Defender is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                         No.
                        - 2 -

See 5TH CIR. R. 42.2.